Citation Nr: 9915749	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-13 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 decision by the Vocational 
Rehabilitation Counseling Psychologist of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in December 1996.  The statement of the case was 
sent to the veteran in February 1997.  The substantive appeal 
was received in May 1997.  

In May 1997 correspondence, the veteran raised the issue of 
clear and unmistakable error in May 1972 and July 1988 RO 
decisions.  The Board refers this issue to the RO for 
appropriate development.


FINDING OF FACT

The veteran has a serious employment handicap; the veteran's 
ear disabilities cause significant impairment to the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests and have caused him to have an unstable work 
history.


CONCLUSION OF LAW

The veteran has a serious employment handicap and meets the 
criteria for entitlement to benefits under Chapter 31, Title 
38, United States Code.  38 U.S.C.A. §§ 3100, 3101(1) and 
(7), 3102(1) and (2), 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 21.51, 21.52 (1998); Pub. L. 102-568 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In a May 1972 rating decision, service connection was granted 
for deafness as conductive, rated as non-compensable; 
postoperative residuals of left tympanoplasty and perforated 
eardrum, rated as non-compensable; and postoperative scar as 
a residual of a left wrist ganglionectomy, rated as non-
compensable.  In an August 1995 rating decision, service 
connection was granted for otitis media and this disability 
was rated together with the veteran's postoperative residuals 
of left tympanoplasty and perforated eardrum.  They were 
assigned a combined 10 percent rating, effective from May 27, 
1994.  

In August 1995 and March 1996, applications for vocational 
rehabilitation were received from the veteran.  Prior to that 
time, the veteran did not submit any previous application for 
vocational rehabilitation.  

In an April 1996 Counseling Record, the veteran indicated 
that he formerly completed an undergraduate degree in 
history/anthropology as well as a Master's degree in 
sociology.  He reported that he also completed police academy 
training and related police courses.  Currently, the veteran 
reported that he was enrolled in law school in order attain a 
law school degree so that he could become a lawyer.  The 
veteran indicated that this type of employment would allow 
him to remain in his chosen field of law enforcement as a 
prosecutor.  The veteran indicated that his ear disabilities 
hindered his ability to continue working as a front line 
police officer and created a danger for himself and others.  
He indicated that his ear disabilities also caused him to be 
absent from work.  He indicated that he was currently 
employed as a college campus police officer. 

Thereafter, several lay statements in support of the 
veteran's claim for vocational rehabilitation were received.  
His treating physician indicated that the veteran had 
recurrent episodes of otitis media annually for which he was 
medicated.  The physician also indicated that the veteran's 
tympanic membrane was severely distorted.  The veteran's wife 
stated that the veteran had recurrent ear infections and 
hearing loss.  She related that the veteran's ear infections 
were painful and productive of drainage.  She also indicated 
that the veteran was almost totally deaf.  The veteran's 
brother indicated that the veteran's hearing ability seemed 
to be decreasing.  A co-worker of the veteran's indicated 
that the veteran missed work several times a year due to 
earaches.  Another co-worker indicated that the veteran had 
difficulty hearing out of his left ear which was apparent 
while they were working together.  In addition, she indicated 
that the veteran had difficulty distinguishing the direction 
from which noises came from.  For example, she indicated that 
when he heard the buzzing noise from an outdoor fluorescent 
light, he thought that the noise was from a door alarm.  
Further, she indicated that on a more dangerous level, the 
veteran had difficulty figuring out where yelling noises came 
from which could prove crucial if someone was being assaulted 
and required their assistance.  In addition, she related that 
the veteran must turn his radio and police scanner on high 
voltage in order to hear them.  A letter was also received 
from the Campus Police's Defense Tactics Instructor.  This 
individual indicated that he recommended against the use of a 
hearing aid because if a campus police officer, such as the 
veteran, were assaulted, a blow to the ear could be more 
damaging because of the hearing aid.  Also of record is a 
November 1995 "disciplinary write-up" regarding the 
veteran's excessive use of sick leave which he claimed was 
due to his ear disabilities.  

In a February 1996 Counseling Record, the veteran reiterated 
the information he furnished in his previous Counseling 
Record.  He again indicated that he was employed as a college 
campus police officer.  

In a July 1996 determination, the Vocational Rehabilitation 
Counselor determined that the veteran did not have a serious 
employment handicap.  He stated that the veteran did not have 
substantial periods of unemployment, unstable work history, 
reliance of Government support programs, withdrawal from 
society, or neuropsychiatric illness.  The Vocational 
Rehabilitation Counselor concluded that the veteran's work 
situation was not productive of that kind of severity.  The 
veteran appealed that determination.  

In support of his claim, the veteran submitted statements 
indicating that since 1971, he had held 18 law enforcement 
jobs, indicative of unstable work history.  He provided a 
list of his prior employers.  The veteran related that the 
bulk of his past employment was as a road insurance 
investigator; however, in that type of position, the veteran 
related that he was constantly exposed to the elements 
outdoors which negatively impacted his ear disabilities.  
Consequently, the veteran related that he accepted a job with 
the Commonwealth of Massachusetts.  However, he was 
subsequently laid off from that job.  The veteran reported 
that he was satisfied in that employment as it involved 
office work and court appearances and did not require him to 
be exposed to various poor weather conditions outdoors.  He 
indicated that his current employment as a college campus 
police officer was in jeopardy due to his ear disabilities.  
The veteran related that he preferred his prior employment in 
the State job rather than his current employment because his 
current employment required him to make "snap decisions 
based upon the initial hearing of sounds or words."  The 
veteran indicated that he was currently enrolled in law 
school.  He stated that he wanted to obtain employment as a 
prosecutor which would be a job physically comparable to his 
State job, would enable him to remain in the general law 
enforcement profession, and which would not be greatly 
impacted by his ear disabilities.  

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2)(West 1991), for an 
original application filed on or after November 1, 1990, 
basic entitlement for vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that he be in need of rehabilitation because of 
an employment handicap.  However, section 404(a)(b) of Public 
Law 102-568 (1992) amended this statutory framework effective 
October 1, 1993, and § 3102(2) now provided eligibility for 
Chapter 31 vocational rehabilitation if a veteran has a 
service-connected disability which is compensable at 10 
percent which was incurred in or aggravated in service on or 
after September 16, 1940, and has a serious employment 
handicap.  Public Law 104-275, § 101(b)(3) (1996), effective 
October 9, 1996 substituted " is determined by the Secretary 
to be in need of rehabilitation because of a serious 
employment handicap" for "has a serious employment 
handicap," 

The veteran initially applied for vocational rehabilitation 
in August 1995, so the version of § 3102 as amended by Public 
Law 102-568 would be applicable.  Further, the Board finds 
that Public Law 104-275, § 101(b)(3) which substituted "is 
determined by the Secretary to be in need of rehabilitation 
because of a serious employment handicap" in § 3102(2) is 
not as favorable as "has a serious employment handicap."  
Therefore, the Board will use the more favorable version.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Thus, with regard to basic entitlement for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, the veteran has met the requirement of having a 
service-connected disability which is compensable at 10 
percent which was incurred in or aggravated in service on or 
after September 16, 1940.  However, he is also required to 
have a serious employment handicap.  38 U.S.C.A. 
§ 3102(2)(A), (B) (West 1991); Pub. L. 102-568 (1992). 

Also 38 U.S.C.A. § 3101(1) and (7) (West 1991) were changed 
during the course of the appeal by Public Law 104-275, 
§ 101(a); however, these changes do not apply in this case as 
those changes only to apply to claims after October 9, 1996, 
the date of enactment of the law.  See section 101(j) of 
Public Law 104-275.  Therefore the Board is considering the 
old version of 38 U.S.C.A. § 3101(1) (West 1991); which 
provides that the term "employment handicap" means an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with his abilities, 
aptitudes, and interests.  In addition the Board will 
consider the old version of 38 U.S.C.A. § 3101(7) (West 
1991), which provides that the term serious employment 
handicap means a significant impairment of a veteran's 
ability to prepare for, obtain, or retain employment 
consistent with such veteran's abilities, aptitudes, and 
interest.  

A separate determination of whether a serious employment 
handicap exists shall be made in each case in which an 
employment handicap is found.  38 C.F.R. § 21.52(a) (1998).  
A finding of serious employment handicap will normally not be 
made when a veteran's service-connected disability is rated 
at less than 30 percent.  A finding of serious employment 
handicap may nevertheless be made when: (1) The veteran's 
service-connected disability has caused substantial periods 
of unemployment or unstable work history; (2) The veteran has 
demonstrated a pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs.  38 C.F.R. 
§ 21.52 (e) (1998).

The Board notes that the United States Court of Appeals of 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has rendered a case 
which directly affected the adjudication of claims of basic 
eligibility for vocational rehabilitation training under the 
terms and conditions of Chapter 31, Title 38, United States 
Code.  In the case of Davenport v. Brown, 7 Vet. App. 476 
(1995), the Court held that the requirement of 38 C.F.R. § 
21.51(c) that a veteran's service-connected disability must 
"materially contribute" to the veteran's employment 
handicap is inconsistent with 38 U.S.C.A. § 3102 and, not 
authorized.  The Court stated further, that to the extent 
that 38 C.F.R. § 21.51(c)(2),(e),(f)(1)(ii) and (f)(2), 
include the "materially contribute" language, requiring a 
causal nexus between a veteran's service-connected disability 
and the veteran's employment handicap, those regulatory 
provisions are "unlawful and set aside."  Davenport, at 486.  
In view of this and as the veteran filed his claim in 1995 
both service-connected and non-service-connected disabilities 
must be considered to determine any impairment of 
employability.  However, in this case, the Board notes that 
the veteran does not contend that his nonservice-connected 
disabilities contribute in any way to an impairment of 
employability.  

In this case, the evidence shows that the veteran has an 
employment handicap.  As noted, under the applicable version, 
an employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his/her abilities, aptitudes, and 
interests.  38 U.S.C.A § 3101 (West 1991); 38 C.F.R. § 
21.51(b) (1998).  Impairment is defined as restrictions on 
employability caused by disabilities, negative attitude 
toward the disabled, deficiencies in education and training, 
and other pertinent factors.  38 C.F.R. § 21.51(c)(1) (1998).  
The veteran has an employment handicap because the veteran 
has an impairment of employability, the veteran's 
disabilities materially contribute to the impairment of 
employability, and the veteran has not overcome the effects 
of the impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(f)(1) (1998).  

The veteran's employability is restricted due to the 
limitations placed on him by his ear disabilities.  The 
veteran is unable to successfully perform employment as a 
police officer or as an investigator because exposure to the 
outdoor elements negatively impacts his ear disabilities and 
because these types of employment apparently require that he 
have better hearing ability.  38 C.F.R. § 21.51(c)(1); 
(f)(1)(i) (1998).  The veteran is unable to reliably perform 
all areas that employment in the law 
enforcement/investigative field require due to his ear 
disabilities.  This is supported by his co-workers' 
statements.  The veteran would be better-suited to employment 
that does not require any outdoor exposure or duties that 
require unimpaired hearing.  Further, the veteran has not 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his 
pattern of abilities, aptitudes and interests. 

In light of the foregoing, the Board concludes that the 
veteran's disability prevents him from obtaining and 
retaining employment consistent with his abilities, 
aptitudes, and interests.  As such, an employment handicap 
has been demonstrated. 

Although the veteran has an employment handicap, because the 
veteran has a 10 percent disability rating (not for a 
neuropsychiatric disorder), entitlement to Chapter 31 
benefits may only be granted if it is determined that the 
veteran has a serious employment handicap.  In this case, the 
Board finds that the veteran does in fact have a serious 
employment handicap based on the fact that the veteran's 
service-connected ear disabilities cause significant 
impairment to the veteran's ability to prepare for, obtain, 
or retain employment consistent with his abilities, 
aptitudes, and interests and have caused him to have an 
unstable work history.  38 U.S.C.A. § 3101(7) (West 1991); 38 
C.F.R. § 21.52(b), (e) (1998).  As outlined above, the 
veteran has held no less than 18 jobs since his discharge 
from service in 1971.  These jobs have consisted of 
employment in the areas of law enforcement and investigation 
which are the areas of the veteran's interests.  However, he 
is unable to retain steady employment consistent with his 
abilities, aptitudes, and interests due to his service-
connected ear disabilities and the physical restrictions 
placed upon him due to these disabilities.  The veteran's 
assertions that he is unable to retain such employment and 
that his work history is unstable is supported by the lay 
evidence of record, as outlined above.  

Accordingly, on the basis of the available record, the 
veteran meets the basic eligibility requirements for 
participation in the Chapter 31 program, insofar as the 
evidence on file reflects a serious employment handicap.  38 
U.S.C.A. §§ 3100, 3101(1) and (7), 3102(1) and (2), 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 21.51, 21.52 (1998); 
Pub. L. 102-568 (1992).


ORDER

The appeal is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

